Citation Nr: 0212910	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for constipation.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for dental condition, 
to include as secondary to a kidney condition.

(The issue of entitlement to compensation benefits for 
disability manifested by constant pain in the lower back 
and/or penis (dysuria) under the provisions of 38 U.S.C.A. 
§ 1151 (West Supp. 2001) will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1961 through 
October 1963.  The veteran also had reservist service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).

The Board is undertaking additional development on the issue 
of entitlement to VA compensation for disability manifested 
by constant pain in the lower back and/or penis (dysuria) 
under the provisions of 38 U.S.C.A. § 1151 pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2000) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2000) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

In June 1999, the veteran filed an application seeking 
service connection for an eye disorder.  The claim has not 
been adjudicated.  In September 2001, the veteran submitted 
evidence referable to post-traumatic stress disorder (PTSD).  
Thus, it appears as though he may wish to file a claim 
seeking service connection for PTSD.  Accordingly, the 
foregoing matters are referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  Service connection for a kidney disability is not in 
effect.

3.  Chronic disability manifested by constipation has not 
been shown by competent evidence to be related to service.

4.  The veteran's athlete's foot has not been shown by 
competent evidence to be related to active service.

5.  The veteran's dental problems consist of caries and 
periodontal disease, and have not been shown to be related to 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by constipation was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  Athlete's foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

3.  Chronic dental disability for VA compensation purposes 
was not incurred in or aggravated by active service, nor 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, the 
supplemental statement of the case, and VA letters of record, 
the veteran and his representative were notified of the 
reasons and bases for VA denials, the applicable law, and the 
information and evidence necessary to substantiate the 
claims.  In compliance with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), RO letters dated in August 1999, November 
1999, and October 2000, apprised the veteran of the evidence 
he must provide, and the development assistance the VA would 
perform.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and it 
appears that all such evidence has been obtained and 
associated with the claims folder.  The evidence includes the 
service medical records as well as VA and private medical 
reports since service.  The veteran has not identified any 
outstanding evidence which could be used to support the 
issues on appeal.  The Board also notes that the veteran has 
been informed of his right to have a hearing in association 
with his appeal, and he exercised that right in August 2000.  
Accordingly, the Board is of the opinion that VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Service Connection

The veteran seeks service connection for disability 
manifested by constipation, athlete's feet, and dental 
problems.  Applicable laws and regulations provide that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110); or for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service (38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
38 C.F.R. § 3.304(f) (service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, must be granted service connection.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Constipation

The veteran seeks service connection for disability 
manifested by constipation.  At his personal hearing in 
August 2000, the veteran testified that he received treatment 
for constipation in service.  He recalled that they gave him 
a stool softener.  The veteran added that he was told that he 
was having difficulty because of a change in his diet.  The 
veteran also testified that his constipation is attributable 
to a kidney infection.

The veteran's contentions presented on appeal are 
acknowledged.  It is also acknowledged that service medical 
records show in March 1962 the veteran complained of 
constipation for 4-5 days.  While examination at that time 
revealed normal findings, probable hemorrhoidal bleeding was 
noted.  On discharge examination in September 1963, clinical 
findings were checked as normal, and on the Report of Medical 
History, the veteran indicated that he did not have or had 
not had stomach, liver or intestinal trouble, or piles or 
rectal disease.  The post-service VA treatment reports show 
treatment for constipation.  An outpatient treatment report 
dated in May 1996 shows that the veteran complained of 
abdominal pain and constipation.  While clinical findings 
were normal, the impression was abdominal pain rule out 
cholelithiasis, kidney stones.  The reports also show an 
assessment of constipation in June 2000.  Of note, a post-
service diagnosis of hemorrhoids has not been made.  

Here, the requirements for service connection have not been 
met.  Constipation in and of itself is not a chronic 
disability for VA compensation purposes.  Rather, it is a 
symptom, suggestive of an organic cause.  While the 
aforementioned evidence shows treatment for constipation, it 
fails to note a chronic organic cause.  Without a diagnosed 
or identifiable underlying malady or condition, the veteran's 
symptom of constipation in and of itself does not constitute 
chronic disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Additionally, the Board acknowledges the veteran's assertion 
that his kidney disorder causes constipation.  However, 
service connection is not in effect for a kidney disability.  
Thus, service connection on a secondary basis is not for 
consideration.  

In the absence of current chronic disability, the 
preponderance of the evidence weighs against the veteran's 
claim.  The appeal is denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.

Athlete's foot

The veteran also contends service connection is warranted for 
athlete's foot.  At his personal hearing in August 2000, the 
veteran attributed his athlete's foot to active service.  He 
added that he treats the disorder by keeping his feet clean.

The probative and persuasive evidence fails to show that the 
veteran's athlete's foot disability is related to active 
service.  In fact, the service medical records are silent 
with regard to athlete's foot or any other fungal infection 
of the feet.  On discharge examination in September 1963, 
clinical findings were checked as normal.  Medical reports 
from Charity Hospital dated from June through December 1977 
and from the VA Medical Center in New Orleans, Louisiana, 
dated from May 1996 to October 2000 do not reference 
complaints of a skin disability.  On VA examination in 
February 2000, the veteran gave a history of having scaly 
painful toenails of the feet since service.  After 
examination, the diagnosis was moccasin tinea pedis and 
onychomycosis.  No reference to service or any event of 
service was made.  

Symptoms of athlete's foot were not demonstrated in service, 
and except for the veteran's assertions, there is no evidence 
of record demonstrating that his post service athlete's foot 
disability had its onset in service or is in any way service-
related.  Further, the veteran, as a lay person, is not 
competent to etiologically relate his current disorder to 
service or any event of service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the preponderance of 
the evidence weighs against the veteran's claim.  The appeal 
is denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Dental problems

The veteran also seeks service connection for dental 
problems.  At his personal hearing in August 2000, he 
attributed his dental disorders to his kidney condition.

For this matter, the Board acknowledges that VA regulation 
provides that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  However, the Board reiterates that 
service connection for a kidney disorder is not in effect.  
Thus, the veteran's claim of entitlement to service 
connection for dental problems as secondary to the 
nonservice-connected kidney condition warrants no 
consideration.  

In any event, the evidence of record establishes that the 
veteran's dental disorder is attributable to gum disease.  VA 
medical reports dated from May 1996 to October 2000 show in 
May 1996 the veteran complained of teeth problems.  The 
impression was gingivitis.  In February 2000, the diagnosis 
was multiple non-restorable teeth due to gross caries and 
periodontal disease.  For VA purposes, the loss of the 
alveolar process as a result of periodontal disease is not 
considered a disability for compensation purposes.  See 
generally, 38 C.F.R. § 4.150.

Given the foregoing, the preponderance of the evidence weighs 
against the veteran's claim.  The appeal is denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.310, 4.150.



ORDER

Service connection for a chronic disability manifested by 
constipation is denied.

Service connection for athlete's foot disability is denied.

Service connection for dental disability, to include as 
secondary to a kidney condition is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

